Citation Nr: 0614345	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as a heart disorder and heart attack.


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1961.  He also had active duty for training 
(ACDUTRA) in June 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied service 
connection for heart disease, claimed as a heart attack.  

In September 2003, the veteran requested to appear at the RO 
and testify at a hearing conducted by a Veterans Law Judge.  
However, prior to his scheduled hearing in May 2006, the 
veteran submitted a letter in April 2006, withdrawing his 
hearing request.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's 
cardiovascular disease was first clinically manifest in 
September 1985, when he suffered a myocardial infarction 
(heart attack), which is many years after his discharge from 
active service in December 1961 and after his period of 
ACDUTRA in June 1985.  

3.  There is no competent evidence showing that the veteran's 
cardiovascular disease was related to disease or injury 
during service or to service-connected disability.  




CONCLUSION OF LAW

Cardiovascular disease, to include a myocardial infarction 
(heart attack), was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in May 2002, and as explained herein 
below, such VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in January 2002, the 
RO advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also notified the veteran that it would 
attempt to obtain all evidence that he identified as 
available.  

The Board notes that the January 2002 letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim.  In 
any case, the Board deems that this particular notice 
deficiency was essentially cured, with no resulting prejudice 
to the veteran (see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006)).  Following initial adjudication of the veteran's 
claim in May 2002 (of which he was provided a copy), the RO 
issued the veteran a statement of the case in July 2003, a 
supplemental statement of the case (SSOC) in November 2005, 
and a letter in April 2006 regarding certification of his 
appeal to the Board, all which provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  In fact, in a 
January 2006 statement, the veteran through his 
representative indicated, in response to the November 2005 
SSOC, that he did not have any other evidence in support of 
his claim.  The Board finds that the veteran had actual 
knowledge of the need to submit evidence pertinent to his 
claim and that there is no indication that he has additional 
evidence in his possession, not previously submitted, that is 
of the type that should be considered in assessing his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the RO issued the veteran a 
letter in March 2006, which provided him with notice of the 
type of evidence necessary to establish a disability rating 
and the effective date for the disability on appeal, in 
accordance with Dingess/Hartman.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge, but he withdrew his request in April 
2006.  The RO has obtained copies of the veteran's service 
medical records.  The RO has also obtained the veteran's VA 
medical treatment records and private treatment records 
identified by him.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the claim.  However, further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  Additional development in the form of a physical 
examination with an opinion addressing the etiology of the 
veteran's cardiovascular disease, including a heart 
disorder/heart attack, is not necessary because, while there 
is medical evidence of a current cardiovascular disorder, 
there is not competent evidence of persistent or recurrent 
symptoms of a cardiovascular disorder from the time of his 
discharge from active service in December 1961.  Further, 
while he suffered a myocardial infarction a few months after 
his brief period of ACDUTRA in June 1985, there is no 
evidence showing that he experienced any cardiovascular 
symptoms during ACDUTRA, nor has the veteran specifically 
claimed such.  Nor is there competent medical evidence 
showing that his current cardiovascular disorder may directly 
be related to his period of ACDUTRA.  38 U.S.C.A. § 5103A 
(d).  Rather, it is the veteran's contention that a cervical 
spine disability was incurred during his period of ACDUTRA, 
and that his spinal difficulties and the stress related 
thereto caused him to have a heart attack and thereafter 
develop heart disease.  The Board and RO have already 
adjudicated the issue of service connection for a cervical 
spine disability, and the determinations were unfavorable to 
the veteran.  As his heart-related claim is essentially 
dependent on the cervical spine claim, which has been denied 
by VA, delay of this case to obtain a medical opinion 
addressing the relationship between current cardiovascular 
disease to the cervical spine disability would merely be an 
exercise in futility.  Moreover, a medical opinion addressing 
the relationship between current cardiovascular disease to 
ACDUTRA would be speculative on the basis that there is no 
medical evidence of complaints, diagnosis, or findings 
relative to a heart disability during the veteran's brief 
period of ACDUTRA in June 1985.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his claim.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
Board's judgment, further delay of this case to obtain an 
examination and etiological opinion would be pointless, 
because the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within one year following separation from 
active service, when there has been continuous service for 90 
days or more during a period of war or peace time service 
after December 31, 1946; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

The veteran contends that his cardiovascular disease was the 
result of stress and pain brought on by a cervical spine 
disability, and that such stress caused him to suffer a heart 
attack.  He maintains that the cervical spine disability was 
related to injury incurred during his period of ACDUTRA in 
June 1985.  

However, based on a review of the record, which includes 
private medical treatment records, VA outpatient treatment 
records, statements of the veteran, articles on the effects 
of stress and heart disease, and service personnel records, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
cardiovascular disease, claimed as heart disorder and heart 
attack.  

The veteran served on active duty from December 1957 to 
December 1961.  His service medical records show no 
complaints, clinical findings, or diagnosis of cardiovascular 
disease.  He also had a period of ACDUTRA in June 1985.  The 
medical records for this brief period of service do not show 
any complaints, clinical findings, or diagnosis of 
cardiovascular disease.  Medical records in the file indicate 
that the veteran suffered a myocardial infarction in 
September 1985, that he underwent four-vessel coronary artery 
bypass graft surgery in May 1990, and that he has since been 
followed for coronary artery disease with a history of 
arrhythmia.  In other words, there is no evidence showing 
that the veteran had manifested symptoms of cardiovascular 
disease until more than 20 years after his discharge from 
active service and a few months following his ACDUTRA period 
of service in June 1985.  That is, the condition at issue did 
not manifest within the one-year presumptive period after his 
December 1961 discharge from service.  Service connection on 
a presumptive basis is not permitted in regard to the ACDUTRA 
period of service in June 1985, as the veteran did not 
continuously serve for 90 days or more during that period.  
38 C.F.R. § 3.307(a).  Moreover, there is no medical evidence 
relating the veteran's cardiovascular disease to any period 
of service.  Thus, service connection for cardiovascular 
disease is not warranted on either a direct or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran alleges that he had a heart attack as a result of 
his cervical spine disability, which he alleges is due to 
injury incurred during ACDUTRA in June 1985.  However, 
service connection for a cervical spine disability has not 
been established.  The Board previously denied service 
connection for degenerative disc disease of the cervical 
spine in an October 1995 decision.  The veteran subsequently 
attempted to reopen the claim, but the RO denied his 
application in a December 2003 rating decision, on the basis 
that new and material evidence had not been received.  The 
veteran was notified of this decision by letter in December 
2003, but as he did not appeal, the RO decision is final.  
Further, there are no records on file that medically relate 
his current cardiovascular disease to one of the disabilities 
for which service connection has been established.  Thus, 
there is no basis of entitlement to service connection on a 
secondary basis.  38 C.F.R. § 3.310.  

The veteran's statements to the effect that his heart attack, 
leading to heart disease, is attributable to his service 
because it arose out of a cervical spine condition, which he 
alleged is related to service, lack probative value.  This is 
so because, as a lay person, he is not competent to offer an 
opinion as to questions of medical diagnosis or causation.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for 
cardiovascular disease, claimed as a heart disorder and heart 
attack.  

In conclusion, the Board finds that there is no competent 
evidence showing that the veteran currently has 
cardiovascular disease, claimed as a heart disorder and heart 
attack, that is related to service or service-connected 
disability.  The weight of the evidence is against the 
veteran's claim of service connection.  As such the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for cardiovascular disease, claimed as a 
heart disorder and heart attack, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


